Citation Nr: 1429972	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  12-08 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from March 1974 to March 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for hypertension.  The Veteran timely appealed that decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA examination of his claimed hypertension in February 2012.  The VA examiner opined at that time that the Veteran did not meet the definition of hypertension during military service and therefore it was less likely than not related to military service.  The Board notes that this opinion is inadequate as it does not address whether the Veteran's elevated blood pressure readings demonstrated (e.g., whether those readings were initial manifestations of hypertension) during military service, which eventually worsened to the point of being diagnosed apparently 8 years after military service in 1990.  The examiner also did not address either letter written by a VA cardiologist in February 2010 and May 2011 in her opinion.  Therefore, the Board finds that a new VA examination is necessary at this time.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the White River Junction VA Medical Center, or any other VA medical facility that may have treated the Veteran, since February 2010 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his hypertensive disorder, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination with an appropriate physician in order to determine the nature and etiology of any hypertensive disorder.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

After review of the claims file and examination of the Veteran, the examiner should then opine as to whether his hypertension is more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise the result of his military service.  

The examiner should discuss whether any noted blood pressure readings during military service, or within one year of separation from active service, demonstrate initial onset of his claimed hypertension, and if so, whether such has been chronic and continuous from that time.  

The examiner should also discuss any noted blood pressure readings in the 1990 private treatment records in the claims file, as well as any diagnosis of hypertension at that time, insofar as they are proximate evidence which corroborates the Veteran's lay statements that he had high blood pressure during service.  The examiner should additionally address both the February 2010 and May 2011 letters (noted above), and the conclusions therein.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for hypertension.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



